Citation Nr: 1039399	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to an increased rating for residuals of a right knee 
injury, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to August 
1970 and from January 1973 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which increased rating for residuals of a right 
knee injury, from noncompensable to 10 percent, effective March 
5, 2004.

In his notice of disagreement, the Veteran argued that the 
effective date for the increase should have been March 1, 2004.  
In December 2004, a Decision Review Officer (DRO) established an 
effective date of February 17, 2004, for the 10 percent rating.  
This decision satisfied the Veteran's disagreement with the 
effective date.

The Veteran withdrew his request for a hearing in April 2006.

In January 2009, the Board denied the Veteran's claim for service 
connection for left knee degenerative joint disease and remanded 
the instant claim for additional development.

The Board notes that the Veteran served in Vietnam and 
that there are numerous references to an unspecified heart 
condition in the claims file.  The list of conditions for 
which presumptive service connection may be granted on the 
basis of herbicide exposure has recently been expanded to 
include ischemic heart disease.  See 75 Fed. Reg. 54, 496 
(Sept. 8, 2010).  The Veteran does not appear to have 
submitted a claim for this benefit.



FINDING OF FACT

The Veteran's right knee disability is manifested by 
noncompensable limitation of flexion and extension, arthritic 
changes, and mild instability. 



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of a right knee injury, on the basis of limitation of 
motion, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256-5263 (2009).

2.  The criteria for a separate 10 percent rating for lateral 
instability of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71, 4.71a, DC 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court for Veterans Appeals (Veteran's Court or 
Court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in an April 2004 
letter.  This letter also informed him of the evidence required 
to substantiate his claim for an increased rating for right knee 
condition. This letter informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance VA could provide in obtaining evidence. In addition, 
this letter informed him that he should submit any information 
relevant to his claims.  This letter provided proper 
preadjudication notice under Pelegrini.

The April 2004 preadjudication letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate his 
claim for an increased rating and provided specific examples.  
This letter stated that such evidence should describe the manner 
in which the Veteran's disability has gotten worse based upon the 
author's knowledge and personal observations. It also notified 
the Veteran that he may submit statements from his current or 
former employers.  A February 2009 letter also provided notice 
with regard to the remaining elements outlined in Vazquez-Flores, 
after the initial adjudication of the Veteran's claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini, supra.  As the Veteran's 
claim was readjudicated in a January 2010 supplemental statement 
of the case (SSOC), this timing deficiency with regard to the 
February 2009 letter was cured.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007)

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(4). 

VA has met the duty to assist the Veteran in the development of 
his claim.   The Veteran's service treatment records and private 
treatment records have been obtained. The Veteran has been 
provided multiple VA orthopedic examinations and sufficient 
medical opinions have been obtained.  Although the Veteran has 
indicated that he does not agree with the rating assigned for his 
right knee disorder, he had not alleged that this condition has 
worsened since his last examination. 

The Veteran has not identified any other relevant treatment 
records nor has he submitted an appropriate authorization to 
allow VA to obtain any such records.  VA is only obligated to 
obtain records that are adequately identified and for which 
necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).

The Board remanded the instant matter in January 2009 to provide 
proper VCAA notice to the Veteran and for a new VA examination to 
be conducted.  Such notice was provided in February 2009 and a 
new VA orthopedic examination was conducted in June 2009.  The 
Board therefore concludes that there has been substantial 
compliance with the terms of the previous remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of his claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing a veteran's 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 506 (2007).

For rating purposes, normal range of motion in a knee joint is 
zero degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.

Limitation of extension of a leg is noncompensable when extension 
is limited to 5 degrees.  It warrants a 10 percent rating when 
limited to 10 degrees, a 20 percent rating when it is limited to 
15 degrees, a 30 percent rating when limited to 20 degrees, a 40 
percent rating when limited to 30 degrees and a 50 percent 
disability rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5261.

Limitation of flexion of a leg warrants a noncompensable 
disability rating when limited to 60 degrees.  A 10 percent 
disability is appropriate if flexion is limited to 45 degrees and 
a 20 percent rating is assigned if flexion is limited to 30 
degrees. Flexion that is limited to 15 degrees warrant a 30 
percent rating.  38 C.F.R. § 4.71a, DC 5260.

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent rating if it is slight, a 20 percent rating 
if it is moderate or a 30 percent rating if it is severe. 3 8 
C.F.R. § 4.71a, DC 5257.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel has held that separate rating could also be 
provided under Diagnostic Code 5260 and 5261 for limitation of 
knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

Traumatic arthritis is evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved. If the 
limitation of motion is non-compensable, a rating of 10 percent 
is for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, a 20 percent rating is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent rating is merited for X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, DC 5003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

Complaints of right knee pain, more over the lateral and anterior 
aspect, were noted in a July 2004 VA orthopedic examination.  
Occasional swelling and a locking sensation were reported.  
Instability, dislocation, subluxation, a history of inflammatory 
arthritis or the current use of assistive devices were denied.  
Flare-ups of pain occurred with prolonged walking and while 
squatting.  He was able to walk for approximately 30 minutes.  

The examiner noted that the Veteran was able to walk into the 
examination room with regular steps and was without a limp or a 
walking cane.  Right knee active range of motion was from zero to 
135 degrees with pain at zero degrees of extension.  Pain on 
flexion motion resulted in an additional loss of motion of five 
degrees of flexion.  Repetitive use showed no additional loss of 
motion, fatigue, incoordination or lack of endurance.  

Physical examination revealed right knee tenderness at the 
lateral aspect and mild effusion.  Examination was negative for 
erythematous changes, muscle spasms or instability.  McMurray's 
test was negative.  He was unable to squat due to pain.  
Following this examination, diagnoses of status-post right knee 
injury with meniscus tear, status-post surgical repair with 
residual pain and mild limitation of motion were made.

A July 2004 VA right knee X-ray revealed mild degenerative 
changes in all compartments, mild sclerosis of the lateral tibial 
plateau and small joint effusion.

A July 2004 statement from the Veteran's wife indicated that he 
continued to have daily knee pain and swelling after his surgery.  
He was only able to squat for two to three minutes at a time and 
could not stand very long without discomfort.  These limitations 
impacted their family life and his employment as a handyman.

At an October 2006 VA orthopedic examination the Veteran 
complained of daily right knee pain over the anterior and lateral 
aspects of the knee.  The Veteran rated this pain as 7 out of 10.  
Weakness, an intermittent sensation of locking, some fatigability 
and associated stiffness were reported.  Radiating pain, 
instability, lack of endurance, "giving way," the use of 
assistive devices or episodes of dislocation or subluxation were 
denied.  Flare-ups which occurred once per week and lasted hours 
were reported.  

The pain was rated as 9 out of 10 during these flare-ups; these 
flare-ups were precipitated by unknown factors and were 
alleviated with rest.  He walked with an obvious limp.  Right 
knee flexion was to 115 degrees actively, and 130 degrees 
passively with pain at 120 degrees and 125 degrees with 
repetition.  Extension was to zero degrees actively and passively 
without pain or change with repetition.  

Lateral collateral and medial collateral ligaments were intact 
with 30 degrees of flexion and varus valgus stress.  Anterior 
cruciate and posterior cruciate ligaments were intact with 
Lachman maneuver.  Medial meniscus and lateral meniscus were 
intact with McMurray maneuver.  Following this examination and a 
review of the Veteran's claims file, a diagnosis of right knee 
traumatic arthritis was made.  The examiner opined that pain was 
the primarily limiting factor.

Right knee crepitus and poor "SROM" (standard range of motion) 
were noted in an April 2006 private treatment note.  The ranges 
of motion were not reported.

The June 5, 2009 VA examination report reflects the Veteran's 
complaints of right knee instability, stiffness, weakness, 
swelling, decreased range of motion and "giving way."  Constant 
gnawing knee pain and intermittent sharp stabbing pain in the 
joint were also reported.  Severe weekly flare-ups which lasted 
one to two days were reported.  Cold or damp weather, twisting 
the wrong way, prolonged standing or sitting or sudden movements 
precipitated flare-ups.  Right knee deformity, incoordination, 
episodes of subluxation or dislocation or the use of assistive 
devices were denied.  He was able to stand for 15 to 30 minutes 
and walk one-quarter of a mile.  His gait was antalgic and there 
was evidence of abnormal weight bearing and abnormal shoe wear.  

Physical examination conducted by the June 5, 2009 VA orthopedic 
examiner was negative for right knee crepitus, edema, effusion, 
pain at rest, weakness, joint ankylosis and a meniscus 
abnormality.  Pain was felt in the lateral and medial aspect of 
the knee and was worse laterally.  Drawer's test was negative.  

The examination was negative for masses behind the knee clicks or 
snaps, grinding, patellar abnormalities, abnormal tendons or 
other knee abnormalities.  Right knee range of motion was zero to 
90 degrees with no objective evidence of pain with active motion 
or following repetitive motion noted.  There were no additional 
limitations in right knee range of motion after three 
repetitions.  Muscle strength was 4/5 with knee flexion and 
extension.  Following this examination and a review of the 
Veteran's claims file, a diagnosis of right knee degenerative 
joint disease was made.  

The examiner opined that based on the Veteran's history and this 
examination, the degree of instability or subluxation in the 
right knee was mild, that pain on motion was mild and that 
weakness was mild.

Full extension was found in all examinations.  On one examination 
the Veteran had pain at the end of the full range of motion, but 
pain was never found at a point that would meet the criteria for 
a 10 percent rating or higher.  The greatest limitation of 
flexion has been to 90 degrees with consideration of functional 
factors.

Additional loss of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive movement was not found in any 
of these VA examinations with the exception of the October 2006 
examination, which noted a reduction of five degrees of flexion 
following repetitive motion due to pain.  Pain on flexion has not 
been demonstrated at a point that would meet the criteria for a 
compensable rating.  See 38 C.F.R. § 4.40; DeLuca, supra.   A 
higher rating under DC 5260 or 5261 is therefore not warranted.

The July 2004 and October 2006 VA orthopedic examinations were 
negative for clinical evidence of instability.  McMurray testing 
conducted during these VA examinations was negative.  The 
Veteran; however, has reported instability throughout the course 
of the appeal.  The June 2009 VA examiner noted mild instability 
or subluxation in the knee despite the physical examination being 
negative for such symptoms.  Applying all reasonable doubt in 
favor of the Veteran, a separate 10 percent rating under DC 5257 
is warranted, effective as of the date of the June 2009 VA 
examination.  Given the normal clinical findings, the examiner's 
opinion and the absence of any reports of more than mild 
instability, the evidence is against a finding that the 
instability is more than mild.

DC 5258 provides a 20 percent rating for dislocation of the 
semilunar cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a.  Examiners have 
noted a normal appearing knee on observation and no diagnostic or 
clinical study or evaluation has shown dislocation of the 
semilunar cartilage.  While the Veteran has reported pain, the 
right knee disability is not manifested by most of the symptoms 
needed for a 20 percent rating under DC 5258.  38 C.F.R. § 4.7, 
4.21.

DC 5262 provides evaluations in excess of 10 percent for malunion 
or nonunion of the tibia and fibula with a requisite level of 
knee disability.  X-ray studies in this case have shown no 
malunion or nonunion of the tibia and fibula.  Hence, this 
diagnostic code could not serve as the basis for an increased 
rating.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no section that provides a basis 
upon which to assign a higher disability rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's right knee disability is manifested by pain, 
limitation of motion and instability.  These manifestations are 
contemplated by the rating criteria.  Hence, further 
consideration of an extraschedular rating is not warranted.

TDIU

The Court has held that a TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A 
TDIU is granted where a veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which her education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where the 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).

The Board, therefore, must evaluate whether there are 
circumstances in the appellant's case, apart from any non- 
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability due 
solely to the service-connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 
5 Vet. App. 375 (1993).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The Veteran is service-connected for a variety of conditions, 
including residuals of a right knee injury and left hip 
osteoarthritis.  Neither disorder rated above 20 percent.  He 
therefore does not meet the statutory requirements for TDIU as 
enumerated in 38 C.F.R. § 4.16(a).

In a July 2004 VA orthopedic examination, the Veteran reported 
that he had retired from his employment as a material coordinator 
in November 2003 due to his right knee disorder.  He was no 
longer able to perform this job as it required him to do heavy 
lifting and climb ladders.  He worked part-time at a hardware 
store.

The Veteran reported working part-time in a hardware store and in 
security in an October 2006 VA orthopedic examination.  Continued 
employment at the hardware store was reported in a January 2007 
VA orthopedic examination.  Fulltime employment as a clerk was 
reported during the June 2009 VA orthopedic examination.  Further 
consideration of TDIU on an extraschedular basis is not warranted 
as the Veteran is currently employed.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to an increased rating for residuals of a right knee 
injury is denied.

Entitlement to a separate 10 percent rating for right knee 
instability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


